                                          3 Filed 04/17/20
           Case 1:20-cv-03054-VM Document 7       04/16/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
                                                              :
 TRU CREDITOR LITIGATION TRUST,                               :
                                                              :
                                 Plaintiff,                   :   Case No. 1:20-cv-03054
                                                              :
               v.                                             :
                                                              :
 DAVID A. BRANDON, JOSHUA                                     :
 BEKENSTEIN, MATTHEW S. LEVIN, PAUL :
 E. RAETHER, NATHANIEL H. TAYLOR,                             :
 JOSEPH MACNOW, WENDY A.                                      :
 SILVERSTEIN, RICHARD GOODMAN,                                :
 MICHAEL SHORT, RICHARD BARRY,                                :
                                                              :
                                 Defendants.                  :
                                                              x
 -------------------------------------------------------------


                         NOTICE OF MOTION TO TRANSFER VENUE

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, along with

the accompanying Declaration of Scott A. Rader and exhibits annexed thereto, Defendants David

Brandon, Joshua Bekenstein, Matthew Levin, Paul Raether, Nathaniel Taylor, Joseph Macnow,

Wendy Silverstein, Richard Goodman, Michael Short, and Richard Barry (the “Defendants”), by

and through their counsel, Mintz, Levin, Cohn, Ferris, Glovsky, and Popeo P.C., will move this

Court at the United States Courthouse for the Southern District of New York, 500 Pearl Street,

New York, New York 10007, on a date and time to be designated by the Court, for an Order

pursuant to 28 U.S.C. §§ 1404(a) & 1412 transferring venue of this action to the United States

District Court for the Eastern District of Virginia, Richmond Division, for anticipated referral to

the Bankruptcy Court for the Eastern District of Virginia.




                                                        1
                                  3 Filed 04/17/20
   Case 1:20-cv-03054-VM Document 7       04/16/20 Page 2 of 2



Dated: April 16, 2020               Respectfully submitted,
New York, New York

                                     MINTZ, LEVIN, COHN, FERRIS,
                                     GLOVSKY AND POPEO, P.C.

                                     By:    /s/ Robert I. Bodian
                                           Robert I. Bodian
                                           Scott A. Rader
                                           Amanda B. Asaro
                                           Kerime S. Akoglu
                                           Chrysler Center
                                           666 Third Avenue, 25th Floor
                                           New York, New York 10017
                                           (212) 935-3000

                                           Attorneys for Defendants




                                2
